IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,359-01


                     EX PARTE JOSHUA ISAIAH JOYNER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2016CR3747-W1 IN THE 386TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam. KEEL and SLAUGHTER , JJ., dissented.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The Fourth

Court of Appeals affirmed his conviction. Joyner v. State, No. 04-16-00677-CR (Tex. App.—San

Antonio Sept. 20, 2017) (not designated for publication). Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective for various reasons, that the State

introduced false testimony, and that the State suppressed favorable impeachment evidence.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466

U.S. 668 (1984); Ex parte Chabot, 300 S.W.3d 768, (Tex. Crim. App. 2009); Brady v. Maryland,
                                                                                                    2

373 U.S. 83 (1963). The trial court filed findings of fact and conclusions of law. Both the Applicant

and the State request that this application for a writ of habeas corpus be remanded to the trial court

for an evidentiary hearing and further findings of fact and conclusions of law. Accordingly, the

record should be further developed, and an evidentiary hearing shall be conducted. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In further

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). The trial

court shall determine if Applicant is represented by counsel, and if not, whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name. The trial court may make any other findings and conclusions that it deems appropriate in

response to Applicant’s claims. The trial court shall further supplement the record with the

Reporter’s Record from Applicant’s trial.

       The trial court shall conduct an evidentiary hearing and make findings of fact and conclusions

of law within ninety days from the date of this order. The district clerk shall then immediately

forward to this Court the trial court’s findings and conclusions and the record developed on remand,

including, among other things, affidavits, motions, objections, proposed findings and conclusions,

orders, and transcripts from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any

extensions of time must be requested by the trial court and obtained from this Court.



Filed: September 7, 2022
Do not publish